Emission Reduction Purchase
Agreement                                                                                              
Page 1 of 17

Exhibit 10.16

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

between

(the "Purchaser")

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP) .

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel : 5148763907
Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO : Dr. Tri Vu Truong

and

(the " DAM’ BOR HYDRO POWER - CDM Project Proponent”)., henceforth
“VIETNAM PROJECT PROPONENT”

(“Owner”)

BAO TAN HYDRO ELECTRIC JOINT-STOCK COMPANY

Address: No.3 Bis A, Co Giang st, Ward 9, Da Lat city, Lam Dong province
Telephone: (084) 063-3824041
Fax: (084) 063-3550298
Email: ctcpdienbaotan@yahoo.com
Account number: 64110000417879 Bank for Investment and Development of Vietnam
(VIDV), Lam Dong branch Tax Code: 5800540645

President-CEO: Dinh Van Tung

Both parties have agreed to sign the Reduction Emission Purchase Agreement
(Agreement) with the following terms and conditions:

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 2 of 17

Interpretation and Definitions  In this Agreement, unless otherwise required by
the context, all capitalized terms shall have the meaning  set forth in the
definitions below.    Agreement:  Means this Emission Reduction Purchase
Agreement.    Annex B Countries: Means the countries listed in Annex B to the
Kyoto Protocol having committed    themselves to reduce or limit their GHG
emissions.    Annex I Countries:  Means the parties to the UNFCCC listed in
Annex I thereto (Annex I consists of    industrial countries and countries in
transition).    Anticipated Emission  Means up to 24,000 (twenty four thousand)
Certified Emission Reductions  Reduction:  (CERs) per annum during the Crediting
Period, anticipated to be generated by the    Project and calculated in
accordance with the Kyoto Rules.    Baseline:  Means the scenario that
reasonably represents the anthropogenic emissions of    GHG that would occur in
the Host Country in the absence of the Project,    determined in accordance with
the Kyoto Rules.    Business Day:  Means a day on which banks are open for
general business in Vietnam.    Carbon Dioxide  Means a metric measure used to
compare the emissions of various GHG based  Equivalent:  upon their global
warming potential.    Certification:  Means the written confirmation by an
Operational Entity of an Emission    Reduction resulting from a CDM project and
having passed the Verification    procedure according to the Kyoto Rules.   
Certified Emission  Means a unit of Emission Reduction issued pursuant to
Article 12 of the Kyoto  Reduction (CER):  Protocol and the requirements of the
Kyoto Rules (including Certification), equal    to one metric ton of Carbon
Dioxide Equivalent resulting from a CDM project.    Clean Development  Means the
flexible mechanism established by Article 12 of the Kyoto Protocol  Mechanism
(CDM):  providing for Annex I Countries to implement projects that reduce
emissions in    non-Annex I Countries in return for CERs and assist the
non-Annex I Countries    in achieving sustainable development and contributing
to the ultimate objective    of the UNFCCC.    Crediting Period:  Means, until
December 31, 2026. 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 3 of 17

Emission Reduction:  Means reduction in emission of GHG achieved, calculated in
accordance with the    Kyoto Rules.    Executive Board:  Means the international
authority elected by the representatives of the parties to    the Kyoto Protocol
responsible for monitoring the CDM process.    First Commitment  Means October
30, 2008 until December 31, 2012.  Period:      Force Majeure:  Means any
circumstance or condition beyond the control of either party to this   
Agreement affecting the performance of its obligations under this Agreement   
including in particular wars, insurrection, natural disaster or equivalent   
circumstances.    Greenhouse Gases  Means the six gases listed in Annex A to the
Kyoto Protocol including CO2 , CH4 ,  (GHG):  N2 O, HFCs, PFCs and SF6      Host
Country:  Vietnam    Kyoto Protocol:  Means the protocol to the UNFCCC adopted
at the third conference of the parties  to the UNFCCC in Kyoto, Japan, on
December 11, 1997.     Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn
agreement, the Marrakesh    Accords, any relevant decisions, guidelines,
modalities and procedures made    pursuant to them and/or any succeeding
international agreements as amended    and/or supplemented from time to time and
which include those rules specifically  required to be met for the issuing and
transfer of CERs.     DNA  Means the designated National Authority for the CDM
in Viet Nam –    Responsible for receiving, assessing and submitting CDM project
Idea Note    (PIN) or Project Design Document (PDD) developed by project
participants to    the Minister of Ministry of Natural Resources and Environment
(MONRE).    Letter of Approval  Means a binding approval of the Project by the
Host Country together with an  (LOA):  approval of the transfer of CERs.   
Monitoring Report:  Means an annual report to be provided by Owner setting out
the total number of    Emission Reductions generated by the Project during the
previous year according    to the Kyoto Rules, international Monitoring rules
and the PDD.    Monitoring:  Means the collection and record of data allowing
the assessment of reductions in    GHG emissions resulting from the Project
conducted in accordance with the    Kyoto Rules.    Designated  Means an
independent entity accredited by the Executive Board being the  Operational
Entity  executive body for CDM and inter alias responsible for determining
whether a  (DOE):  project and the resulting Emission Reductions meet the
requirements of Article    12 of the Kyoto Protocol.    Project Idea Note  Means
a brief description providing information on the CDM Project considered  (PIN) 
by DNA. In case of permission to list the PIN of the project into the CDM   
potential projects in Viet Nam, DNA shall issue Endorsement letter for the   
project and allow to formulate PDD.    Project Design  Means a detailed
description of the Project to be submitted for Validation  Document (PDD): 
prepared in accordance with the Kyoto Rules, the UFG and the Directive and   
attached as Annex [iv]. The Purchaser will be responsible for providing PDD   
development for Registration of the Project. 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
 Page 4 of 17

Project:  Means the proposed CDM project described in the PDD and other
documents    describing the implementation and economics of the Project attached
in Annex    [iii].    Registration:  Means the official registration of a CDM
project by the Executive Board    according to the Kyoto Rules.    UNFCCC: 
Means the United Nations Framework Convention on Climate Change adopted in   
New York on May 9, 1992.    Unit Price:  Means the price payable by Purchaser to
Project Proponent per Certified    Emission Reduction (CER) unit:      The
purchase unit price paid by EcoloCap Solutions Canada Inc. to Viet Nam   
Project Proponent for the CER is fixed at (12)$US/CE for the year 2008 to 2012 
  and a new agreement for purchase unit price will be negotiated for the next
two    periods of extension.      The amount paid to the Viet Nam Project
Proponent for the total certified CER    generated from this project is fixed at
(85)% of the total value of CER calculated    at this above mentioned purchase
price ($(12)US).      For the first payment, a one time amount of (75,000)US)
will be paid to Ecolocap    Solutions Inc for the reimbursement to Ecolocap for
its advance cash for the costs    relating to CDM process. Other expenses will
be paid by Ecolocap.    Term:  Ecolocap Solutions inc will purchase certified
CER generated by this project for    the year 2008 to 2012 with options of
extension for two other periods of 7 years,    the period 2013-2026, with the
same terms and conditions except for the price    which will be renegotiated.   
  Validation:  Means the assessment of the PDD, including the Baseline, by an
Operational  Entity, determining its compliance with the Kyoto Rules.    
Verification:  Means the periodic independent review and ex post determination
of the    monitored reductions in GHG emissions that the Project has achieved
during a    specified period of time by an Operational Entity in accordance with
the Kyoto    Rules. The project's owner will be Responsible for providing
periodical    monitoring.        Unless otherwise specified, references to
clauses are to clauses of this Agreement, references to legal  provisions are
references to such provisions as in effect from time to time, use of a gender
includes any  gender and use of the plural includes the singular and vice versa
where the context requires.    All headings and titles are inserted for
convenience only and shall not be deemed part of this Agreement or  taken into
consideration in its interpretation. 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                 
Page 5 of 17

1.   Preamble      The DaM’ Bor Hydro Power Project, in Loc Bac ward – Bao Lam
district – Lam Dong    Province, belongs to Bao Tan Hydro Electric Joint-Stock
Company Owner, which was approved    to establish the feasibility study
according to Decision No 8154/UBND dated on November 21,    2007 by the Chairman
of Lam Dong province People Committee. Overview of the project is    described
in the feasibility Study attached as Annex [iii],        2. Contractual
Obligations    2.1. Anticipated Emission Reductions    2.1.1. Upon Registration
of the Project, Purchaser shall endeavor to implement the Project in   
accordance with the PDD and other documents describing the implementation and
economics of    the project attached in [Annex iv] at its own risk and expense
(Annex ii). It is hereby    acknowledged and agreed between the parties hereto
that Purchaser does not warrant the    generation of, and is not obliged to
generate, any CERs, whether by the Project or otherwise.    2.1.2. If the
Project generates CERs, during the crediting period Project Proponent shall, to
the extent    it is legally possible and permissible, exclusively transfer to
Purchaser all rights (and, to the    extent legally possible and permissible,
legal title) which Project Proponent may have in the    Anticipated Emission
Reductions.    2.1.3. Purchaser shall pay to Project Proponent the Unit Price
for each Anticipated Emission    Reduction generated by the Project and in which
the Project Proponent's rights are transferred to    Purchaser in accordance
with clause 3 below.    2.2.6. Purchaser shall pay to Project Proponent a price
equal to the Unit Price for each Additional    Emission Reduction in respect of
which Purchaser has accepted such offer.    2.2. Emission Reductions generated
after the Crediting Period      If the Project generates any Certified Emission
Reductions after the Crediting Period. Purchaser    shall enter into
negotiations with Project Proponent with a view to concluding an agreement on   
the purchase of such Certified Emission Reductions based on the principles of
this Agreement  but amended in order to reflect the international and/or
national rules then applicable.   2.3. Production Check    2.3.1. Obligation of
Purchaser:    To comply with standards and requirements of Vietnam government
related to CDM.     2.3.2. To satisfy the rules and the requirements of Kyoto
Protocol;    2.3.3. To meet the requirements of validation, monitoring,
verification and CDM procedure issued by    EB.    2.3.4. The Project Proponent
shall be responsible to provide necessarily appropriate and real    information
for the project implementation (Annex I, ii, iii, iv)    2.3.5. The
Product/Project shall be considered to be successful only when Purchaser receive
amount of    money as being mentioned in this agreement. 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 6 of 17

2.4. Schedule for CDM procedure    2.4.1. Upon the signature of the ERPA
contract, Purchaser shall develop the Project Idea Note (PIN)    and send it to
Project Proponent for submitting to Department of Resources and Environment of 
  Viet Nam (DONRE) with all necessary legal documents. The DONRE’s endorsement
letter shall    be done expectedly within a month.    2.4.2. After having the
endorsement letter of PIN from DONRE, Purchaser shall submit the Project   
Design Document (PDD) of the Project with all necessary legal documents to DONRE
for    appraisal and approval within 2-3 months. The PDD of the Project which
has been written by    consultant shall also be considered and revised by
Purchaser during this period of time.    2.4.3. The Purchaser’s consultant shall
improve and edit the PDD within one month, following the oral    presentation of
the PDD of the Project to DONRE, in order to get DNA’s Approval letter [Letter 
  of Approval (LOAN)]    2.4.4. Validation report shall completed by Designated
Operational Entity (DOE) and the Purchaser’s    consultant within the period of
3-4 months after DNA’s approval.    2.4.5. After meeting the requirements of
validation by DOE, CDM project will be submitted to    Executed Board (EB) for
final appraisal and approval within the period of 2-3 months.    2.4.6.
Following the first verification of DOE for the implementation of the CDM
project and the    monitoring of GHG reduction, the CER’s certificate will be
issued by EB.      3. Transfer      Transfer to Purchaser of all the rights
(and, to the extent legally possible and permissible, legal    title) which
Project Proponent may have in a Certified Emission Reduction shall have
occurred    upon the transfer of a CER’s certificate from the register of the
Executive Board to a register in    favor of Purchaser. This transfer shall be
made immediately as soon as the EB officially    approved the Project
registration.      4. Payment    4.1. Payment for Certified Emission Reductions 
  4.1.1. Payment by Purchaser to Project Proponent for the Certified Emission
Reductions shall be made    within 50 Business Days after the CER’s certificate
is delivered to Purchaser. Purchaser shall    transfer money into the account of
Project Proponent, after the CER certificate is issued by the    EB following
each monitoring realized by the DOE.    4.1.2. All payments shall be made
through the account of Ecolocap which has been registered for the    Project
when the PDD is submitted to EB for approval. This account is in the EB’s
common    account.    4.1.3. All payments shall be made in US Dollars.    4.2.
Cost and Expenses 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                  
Page 7 of 17

4.2.1. Subject to clause 4.2.2 below, all taxes, fees, costs or other expenses
in connection with the    Registration and the transfer of CERs shall be borne
by Purchaser including VAT, if any,    according to VAT law applied in Vietnam. 
  4.2.2. The share of the proceeds from CERs generated by the Project which will
be used to cover    necessary administrative expenses and/or to assist
developing countries that are particularly    vulnerable to the adverse effects
of climate change to meet the costs of adaptation (if any)    according to the
Kyoto Rules shall be divided respectively in a proportion of 85% and 15%   
between Project Proponent and Purchaser.    4.2.3. The project Proponent should
provide necessary information to the Purchaser for the preparation    of
documents required for PIN (project idea note), PDD (project design document),
the    validation, the verification/certification, and the registration with CDM
Executive Board (Annex    i). All costs accrued to each of the Parties in
negotiating, preparing, executing and carrying into    effect of this Agreement,
shall be borne by each of the Parties themselves.      5. Termination and
Remedies    5.1.     Either Party (the "Non-defaulting Party") shall be entitled
to terminate this Agreement by    written notice to the other Party with
immediate effect if any of the following events occurs:    5.1.1. The other
Party commits a breach of any of its obligations under this Agreement and, in
the case    of a breach capable of being remedied, such breach remains for more
than 30 Business Days    after it has been requested in writing by the
Non-defaulting Party to remedy the breach; or    5.1.2. The other Party goes
into liquidation (whether voluntary or otherwise), is unable to pay    its debts
as they fall due, is wound up, makes any compromise, composition or other   
arrangement with its creditors generally, or becomes subject to any
administration    order.    5.2. Force Majeure      Should either Party be
impeded wholly or in part from fulfilling any of its obligations under the   
Agreement for reasons of Force Majeure, such obligation shall be suspended to
the extent and    for as long as such obligation is affected by Force Majeure
and the impeded Party shall be    entitled to such extension of time as may be
reasonably necessary.      Either Party shall notify the other Party of the
existence and date of beginning of an event of    Force Majeure that is likely
to impede its performance under the Agreement within 20 Business    Days after
having obtained knowledge of any such event. Either Party shall likewise advise
the    other of the date when such event ended and shall also specify the
re-determined time by which    the performance of its obligations hereunder is
to be completed.      Project Proponent and Purchaser shall consult with each
other with a view of determining any    further appropriate action if a
condition of Force Majeure is to continue after 20 Business Days    from the
date of giving notice thereof.      Neither Party shall be liable for damages or
have the right to terminate this Agreement for any    delay in performing
hereunder if such delay is caused by Force Majeure; provided, however,    that
the non-impeded Party shall be entitled to terminate such part of the Agreement
that    remains unfulfilled, if the condition of Force Majeure is to continue
after 6 months from the    date of giving notice thereof. 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                Page 8
of 17

6. Change in Circumstances      If any change in circumstances (i.e. a change of
scientific basics or applicable standards relating    to the Baseline
methodology and/or the applicable criteria for Verification and Certification
of    the resulting Emission Reductions) occurs which substantially affects the
Project, the parties to    this Agreement shall enter into negotiations with a
view to adapt the Project and its    implementation or any relevant provision of
this Agreement, as may be necessary or useful. A    change in circumstances
shall in no event be considered substantially affecting the Project if at   
least 50% of the Anticipated Emission Reductions can be generated.      The
parties to this Agreement shall cooperate and make their best efforts to enable
the    continuation of the Project in accordance with the new circumstances and
to achieve the    generation and transfer of the Anticipated Emission
Reductions.      If any of the documents related to the Project and submitted at
any time during the term    of this Agreement fails to be approved by such
authority whose approval is required    under the Kyoto Rules or otherwise
appears to be non-compliant with any relevant    standards or conditions of the
Kyoto Rules, Project Proponent and Purchaser shall    discuss whether or not the
relevant documents are to be revised and resubmitted.    7. Conditions
Precedent      This Agreement shall enter into force upon satisfaction of the
following conditions precedent:      Conclusion of a binding agreement with the
Host Country.      8. Miscellaneous    8.1. Assignment and subcontracting     
Because the interests of Project Proponent is paid by Purchaser, Project
Proponent shall not,    without the written consent of Purchaser, assign or
transfer the Agreement or the benefits or    obligations thereof or any part
thereof to any other person.      Purchaser may transfer any of its rights or
obligations under the ERPA to any third party    (“assignee”) without consent of
Project Proponent. However, Purchaser shall inform Project    Proponent for
these transfers if any. Rights and obligations between Purchaser and Project   
Proponent remain the same after the transfer.      Within 90 business days
before the first commitment period come to an end, both parties shall   
renegotiate to continue the agreement. If over 30 days, starting the day on
which the first    commitment period ends, both Parties can not come to an
agreement. Project Proponent has full    power to assign the Agreement to any
other person without legal ties from Purchaser.    8.2. Confidentiality and
Disclosure      The parties shall treat as confidential all information obtained
as a result of entering into or    performing this Agreement which relates to
the provisions of this Agreement, the negotiations    relating to this Agreement
and the subject matter of this Agreement.      No Party shall disclose any such
confidential information to any third party, except in those    circumstances
where disclosure is required in order to comply with any laws or regulations,   
including without limitations the Kyoto Rules. 

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 9 of 17

8.3 Notices      Any communications to be made under or in connection with this
Agreement shall be made in    writing (including by facsimile) to the address or
facsimile number, from time to time    designated by the Party to whom the
communication is to be made to the other Party for that    purpose.      A
communication shall only be considered as legal effedt if it is posted and
confirmed by both    Parties.    8.4 Entire Agreement      This Agreement
embodies the whole and only agreement of the parties with respect to the   
subject matter hereof, and no prior or contemporaneous oral or written agreement
or    understanding shall be deemed to constitute a part of this Agreement,
unless expressly referred    to herein, or attached hereto, or specifically
incorporated by reference herein. The Annexes and    schedules to this Agreement
constitute integral parts of this Agreement and shall therefore be    deemed
part of this Agreement.    8.5 Amendments      This Agreement may only be
amended with the written consent of the parties hereto.    8.6 Severability     
If any part or provision of the Agreement is or becomes illegal, void or
unenforceable in any    respect, the remaining parts or provisions shall not be
affected or impaired. Any deficiency in    the Agreement resulting there from
shall be amended by way of interpretation of the Agreement    having due regard
to the parties intent.    8.7 Governing law      This Agreement shall be
governed and construed in accordance with English law excluding its    rules on
conflicts of laws.    8.8 Jurisdiction      The Parties irrevocably submit to
the exclusive jurisdiction of the courts having jurisdiction in    commercial
matters in Singapore with regard to all disputes arising out of or in connection
with    this Agreement, its violation, termination or nullity.    8.9
Counterparts      This Agreement shall be executed in two counterparts with one
copy for Project Proponent and    one for Purchaser. If there are any
discrepancies between the English and the Vietnamese    version, the English
version will prevail . 


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                    
Page 10 of 17

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this 5th day of August 2008, in the presence of:

Purchaser:

                                                               DR. TRI VU
TRUONG                                                          President CEO :
Dr. Tri Vu Truong        Project Proponent:                  
                                                      DINH VAN TUNG   
                                                        General Director: Dinh
Van Tung            Witness No 1  Witness No 2            BUI THI LAN HUONG
NGUYEN UY HUNG MSc. Bui Thi Lan Huong  Nguyen Uy Hung  Biology Energy-Waste
Treatment  Vietnam  (Vietnam) Ltd.


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                
Page 11 of 17

ANNEX i:

1. The salient features of DaM’ Bor Hydro Power Project in Loc Bao Commune, Bao
Lam
District, Lam Dong Province, Vietnam.

No  Parameters  Symbols Units Value    TECHNICAL       1  Catchment area  F km2
22.11  2  Long-term average annual rainfall  Xo mm 1353  3  Average flow  Q0
m3/s 0.863  4  Total amount of average annual flow  W0 106m3/yr 27.22  5 
Specific runoff  M0 l/s.km2 42.91  6  Normal water level  MNDBT m 632.00  7 
Dead water level  MNC m 629.6  8  Designated Flood water level  MNLTK m 634.79 
9  Verified flood water level  MNLKT m 635.30  10  Surface area with normal
water level  F Km2 0.11  11  Designed head  Hu m 334.48  12  Msximum Head  Hmax
m 340.45  13  Minimum head  Hmin m 332.48  14  Average head  Hbq m 337.38  15 
Designed discharge  QTK m3/s 3.60  16  Designed flood discharge p = 1.0%  Q1.0%
m3/s 198.00  17  Designed flood discharge p = 0.2%  Q0.2 m3/s 258.00  18  Firm
flow with capacity 85%  Q85 m3/s 0.70  19  Maximum flow    m3/s 3.60  20 
Installation capacity  Nlm MW 9.60  21  Elevation of machine installation    M
285.00  22  Firm capacity P 85%  Ndb MW 2.64  23  Number of united  Z Unit 3 
24  Capacity of each unit    KW 3200  25  Firm Electricity generation  Edb
106kWh    26  Estimated Annual Electricity generation  Eo 106kWh 42.75  27 
Estimated Annual Operation Hours  Hsd H 4453.00  28  Annual estimation of the
emission reduction, tCO2 eq  CERs tCo2 eq 24,000  29  Is it run off river
hydropower plant?     Yes/No Yes  30 Type of Hyddro power plant?   Ground/
Underground Ground


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                      
 Page 12 of 17

31 Type of Turbine?     CJA237-W
-12532x11   32 New hydropower project with reservoirs having
power densities (installed capacity devided by the
surface area at full reservoir level) greater than 4
W/m2    Yes/No Yes
(87.3) 33  Elevation of dam from foundation     m    34  Kind of dam        
Gravity Dam 35  Elevation of dam     m 636.50 36  Maximum elevation of dam      
13.60 37  Breadth of dam     m 12.79 38  Spillway discharge     m3/S  258.00 39 
Reservoir volume     106m3 0.06 40  Reservoir surface?     ha 1.13 41  Useful
reservoir volume     106m3 0.03 42  Dead reservoir volume     106m3 0.03 43
Geological and hydrogeological risk assessment has
been performed? (If yes, please provide copies
separately)    Yes/No No 44 What is the total areas (upstream and downstream of
the dam) which will be flooded at the maximum
water level of the reservoir?    ha 1.57 45  Material mine area     ha 2.00 46 
Area of main category construction resettleing     ha 20.00   Spillway          
47 Kind of overflow     Free
spillway 48  Dimension     m 20.00 49  Height of overflowed threshold     m
632.00 50  Spillway crest length     m 20.00   Water inlet           51  Type of
water inlet?        Unpressed 52  Designed discharge  Qtk   m3/s 3.60 53  Valve
door  (BxH)  m 2.10 x1.85 54  Screen cleaner – dimension  (BxH)  m 2.65x2.35  
Canal ditch           55 Type of canal ditch?     Steel
concrete 56  Dimension  (D)  m 1.80 x2.20


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                              
Page 13 of 17

57  Designed discharge  (Q)  m3/s 3.60 58  Length  (L)  m 3658.23    Pressure
pipe             59 Type of Pressure pipe?     Steel
concrete 60  Dimension  (D)  m 1.8x2.2 61  Designed discharge  (Q)  m3/s 3.60
62  Length  (L)  m 3658.23 63 Is there any risk assessment conducted to evaluate
dam breakage on downstream population?      Yes/No   No 64 Hydropower plant will
put on-line the grid? What is
the distance from dam up to local/national grid for
connection?    km 30.00 65 Which portion of all required infrastructures for dam
construction including access roads, grid connection,
etc/have been built?    Yes/No No   ECOLOGICAL          66 Are there any other
areas on or around the location
which are important or sensitive for reasons of their
ecology e.g. wetlands, watercourses or other
waterbodies, the coastal zone, mountains, protected
forests or woodlands, which could be affected by the
project?      Yes/No   No 67 Are there any areas on or around the location which
contain important, high quality or scarce resources
e.g. groundwater, surface waters, forestry,
agriculture, fisheries, minerals, which could be
affected by the project?    Yes/No No 68 Is the project location susceptible to
earthquakes,
subsidence, landslides, erosion, flooding or extreme
or adverse climatic conditions e.g. temperature
inversions, fogs, severe winds, which could cause the
project to present environmental problems?    Yes/No No    SOCIAL            
 69 Are there existing land uses on or around the location
e.g. homes, other private property, industry,
commerce, historic or cultural importance, public
open space, community facilities, agriculture,
forestry, tourism, mining or quarrying which could be
affected by the project?   

Yes/No




Yes


70  Forecast displaced population       Persons No     LEGAL            71
Project has been accepted by all concerned
stakeholders (developer, community, population,
Ministry of Resource Environment or other
governmental agencies) ? (If yes, please provide
copies separately)    Yes/No Not yet


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                
 Page 14 of 17

    FINANCIAL           72  Other client except local / national grid to buy
the        Yes/No   No   electricity?            73  Selling price of
electricity?     USD/kw-h 0.0468  74 Total forecasted investment cost (interest
not
included)    106 USD   215.10 75  Amount in equity currently available?    
106USD 58.66  76 Secured borrow amount? a. VN
currency 

106USD


%

79.04


14.00 

77 Borrow secured interest rate(s)? b. Foreign
currency  % 7.50    78 If financing has not completed, which amount is
missing to complete financing?   106USD   57.84 79  What is forecasted IRR of
the project without
supplement money of CDM?    % 12.02  80 What is forecasted IRR of the project
with
supplement money of CDM?    % 15.18 81 What is the forecasted Return On
Investment (ROI)
of the project?      %   51.84 82 Forecasted financial compensation (land, tree,
farm,
property, etc…)    106USD   4.00 83 Compensation costs, grid connection costs
are all
included in the total investment cost?      Yes/No   Yes 84  Investment cost
(interest not included) for 1 MW?/     106USD 20.37  85 Financing
characterization
Equity
Bank
Government subsidy
Government loan
Other    %
%
%
%
% 30.00
70.00
0.00
0.00
0.00 


2. Project time schedule.

     -Year of 2008: Designing technique, level ground.
     -Year of 2009: Starting construction in beginning of year.
     -Year of 2010: Generate electricity the first team in June, complete in the
end of the year

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 15 of 17

ANNEX ii:

WORK FLOW OF CDM ACTIVITY

[exhibit1016x15x1.jpg]


Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                       
Page 16 of 17

ANNEX iii:

SUMMARY OF FEASIBILITY STUDY (FS) AND
ENVIRONMETAL IMPACT ASSESSMENT (EIA)

 

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 17 of 17

ANNEX iv:

PROJECT DEVELOPMENT DOCUMENT (PDD)

 

Initial VN Thermo – Power Generation Rice Husk-CDM Project
Proponent:_____Initial Ecolocap Solutions (Canada) inc-14:

--------------------------------------------------------------------------------